Claexson, J.
The findings of the General County Court on appeal by defendant and approved by the court below, has this in it: “That thereafter notice was given to defendant to show cause why the judgment entered in favor of Buncombe County and against Katherine B. Williamson for the taxes of 1928, should not be set aside, and said motion was held 5 July, 1932, and same was set aside by the clerk of the Superior Court of Buncombe County who had rendered said judgment, and notice of appeal was given by defendant from the order of the clerk setting aside the judgment.”
This was the proper procedure. Davis v. Brigman, ante, 680. So far as it appears of record notice of appeal was given by defendant from the order of the clerk setting aside the judgment, but it does not appear that the appeal has been perfected. The defendant was not made a party in the procedure before the clerk, as he could have been. Davis case, supra.
This present action is to remove the cloud upon the title of the land (C. S., 1743), which defendant claims title to. The judgment against Katherine B. Williamson having been set aside and a nullity, we think the judgment of the court below is correct. The judgment is
Affirmed.